Citation Nr: 0838179	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-09 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a sacroiliac/lumbar 
spine disorder.  

2.  Entitlement to a 30 percent disability evaluation for 
degenerative disc disease of the cervical spine, from March 
20, 2004.  

3.  Entitlement to a 30 percent disability evaluation for a 
temporomandibular joint disorder, from March 20, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

A January 2007 rating decision reflects that the appellant 
served on active duty from October 1995 to October 1999 and 
from March 2002 to March 2004.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Columbia, South 
Carolina, VA Regional Office (RO).  

The Board has rephrased the issue in regard to the sacroiliac 
joint as VA regulations require that the lumbosacral and 
sacroiliac joint be considered as one anatomical segment for 
rating purposes.  See 38 C.F.R. § 4.66.  

In September 2007, the appellant claimed entitlement to 
service connection for headaches secondary to his service-
connected cervical spine disability and service-connected 
temporomandibular joint disorder.  In a December 2007 rating 
decision, service connection for headaches as secondary to 
the service-connected cervical spine disability was denied.  
The Board notes that on VA examination in December 2006, 
headaches were noted in association with the service-
connected temporomandibular joint disorder.  The agency of 
original jurisdiction (AOJ) has not adjudicated the issue of 
entitlement to service connection for headaches secondary to 
the service-connected temporomandibular joint disorder.  This 
issue is referred to the AOJ.  

In addition, the Board notes that in the March 2007 and 
October 2007 VA Form 9s, the appellant stated that he was 
satisfied with the 30 percent evaluation assigned for the 
cervical spine disability and the 30 percent evaluation 
assigned for the temporomandibular joint disability.  (See 
also Transcript at 5 (2008)).  On appeal, he maintains that 
the 30 percent evaluations should be assigned from the date 
that 



service connection for each disability was established, that 
is, March 20, 2004.  In addition, he withdrew the claim of 
entitlement to service connection for fibromyalgia.  

The appellant was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in June 2008.  A transcript of 
the hearing has been associated with the claims file.  
Additional evidence was received at the Board in August 2008.  
The appellant's representative waived initial AOJ 
consideration of the evidence.  

The issue of entitlement to service connection for a 
sacroiliac/lumbar spine disorder is being remanded and is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  There has been no significant change in the appellant's 
cervical spine degenerative disc disease during the appeal 
period.

2. The appellant's cervical spine disability is manifested by 
forward flexion of the cervical spine to 15 degrees or less.  

3.  There has been no significant change in the appellant's 
temporomandibular joint disorder during the appeal period.

4.  The appellant's temporomandibular joint disorder is 
manifested by inter-incisal range of motion of 20 mm.  




CONCLUSIONS OF LAW

1.  A uniform 30 percent evaluation for cervical spine 
degenerative disc disease is warranted.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2008).

2.  A uniform 30 percent evaluation for a temporomandibular 
joint disorder is warranted.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.150, Diagnostic Code 9905 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
appellant's claims are being granted.  As such, any 
deficiencies with regard to VCAA are harmless and 
nonprejudicial.

Criteria

Disability evaluations are determined by comparing the 
appellant's current symptomatology with the criteria set 
forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. Part 4 (2008).  
Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R.§ 4.25.

The General Rating Formula for Diseases and Injuries of the 
Spine directs that a 30 percent evaluation is warranted when 
there is forward flexion of the cervical spine of 15 degrees 
or less; or favorable ankylosis of the entire cervical spine.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  38 C.F.R. § 4.71a (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2008).  

Analysis

This appeal stems from a June 2006 rating decision in which 
the AOJ granted service connection for degenerative disc 
disease of the cervical spine, and assigned a 20 percent 
disability evaluation, from March 20, 2004.  In January 2007, 
the AOJ increased the rating to 30 percent, from December 29, 
2006, creating a staged rating.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).  In the March 2007 VA Form 9, the appellant 
specifically stated that he was satisfied with the 30 percent 
evaluation assigned.  His assertion on appeal is that the 30 
percent evaluation is warranted for the entire appeal period, 
that is, from March 20, 2004.  

Although it is possible for there to have been a change in 
condition warranting a staged rating, the Board is unable to 
conclude that there was any significant change, effective the 
day of any particular examination report or other evidence 
upon which the increase was predicated.  

In that regard, the Board notes that the January 2007 rating 
decision notes that the disability evaluation was increased 
to 30 percent based on medical findings, to include the 
December 2006 VA examination report noting pain and flexion 
to 15 degrees.  These findings are not inconsistent with 
earlier findings in regard to the multilevel disc disease, to 
include the findings on VA examination in April 2004.  For 
example, while flexion was 30 degrees, there was pain with 
all motion, midline tenderness, and paraspinal tenderness.  
Moreover, the examiner specifically stated that the cervical 
spine motion was limited by not only pain, but also fatigue 
and lack of endurance to a moderate to severe degree 
following repetitive use.  In this case, the Board is unable 
to determine that there was any significant change, effective 
on a specific date.  Therefore, based upon the objective 
evidence of record, the Board finds that a uniform 30 percent 
rating is warranted, based on the theory of stabilization of 
ratings.  38 C.F.R. § 3.344.

The Board finds that a 30 percent evaluation, from March 20, 
2004, for the appellant's cervical spine disability is 
supportable.  The evidence is in favor of the claim.  
Consequently, the benefits sought on appeal are granted.  

Temporomandibular Joint Disorder

This appeal stems from a June 2005 rating decision in which 
the AOJ granted service connection for a temporomandibular 
joint disorder, and assigned and a 0 percent disability 
evaluation, from March 20, 2004.  In January 2007, the AOJ 
increased the rating to 30 percent, from December 5, 2006, 
creating a staged rating.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  
In the March 2007 VA Form 9, the appellant specifically 
stated that he was satisfied with the 30 percent evaluation 
assigned.  His assertion on appeal is that the 30 percent 
evaluation is warranted for the entire appeal period, that 
is, from March 20, 2004.  

The Board notes that under Diagnostic Code 9905, limited 
motion of the temporal mandibular articulation warrants a 30 
percent rating where there is 11 to 20 mm of inter-incisal 
range.  In this case, the Board is unable to determine the 
exact date upon which the appellant met the criteria for a 30 
percent rating, and resolving doubt in favor of the 
appellant, the Board finds that a uniform 30 percent rating 
for the entire appeal period is supportable.  

In that regard, the Board notes that while full opening 
movement was noted at the time of the April 2004 VA 
examination, there was pain on opening in the retrodiscal 
tissue, as well as at the insertion origin of the temporalis 
muscle, and a posterior tear in the right meniscus causing 
subluxation.  In assessing the disorder to be of a moderate 
degree, the examiner noted that only time would tell as to an 
increase in the degree of impairment.  

By the time of the December 2006 VA examination, there was 
only 20 mm of inter-incisal range.  The Board is simply 
unable to establish that the appellant became worse on the 
very day of the December 5, 2006 VA examination, and thus, 
finds that a uniform 30 percent rating is appropriate.  
Therefore, based upon the objective evidence of record, the 
Board finds that a uniform 30 percent rating is warranted, 
based on the theory of stabilization of ratings.  38 C.F.R. § 
3.344.

In light of the evidence in this case, the Board finds that a 
30 percent evaluation for the temporomandibular joint 
disorder is warranted from March 20, 2004.  Consequently, the 
benefits sought on appeal are granted.


ORDER

A uniform 30 percent evaluation for degenerative disc disease 
of the cervical spine is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

A uniform 30 percent evaluation for a temporomandibular joint 
disorder is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.


REMAND

An August 2007 VA record notes that the appellant had applied 
for Social Security Administration disability (SSA) benefits.  
The SSA records have not been associated with the claims 
file.  

At the hearing, the appellant stated that he had VA 
treatment, to include with a neurologist, as well as his 
primary care manager.  Transcript at 10 (2008).  All relevant 
VA records that have not been associated with claims file 
must be obtained.  

In addition, the Board notes that a June 2005 rating decision 
shows that service connection for a cervical spine disability 
has been established as a result of a motor vehicle accident 
during service in 2002.  In addition, private records during 
the relevant period show that the appellant underwent 
physical therapy in 2003 for left lumbar strain and left 
sacroiliac dysfunction.  A January 2003 record notes a fall 
with an impact to the left buttocks and lower back area.  A 
December 2003 record notes chronic back pain and thoracic 
radiculitis secondary to a motor vehicle accident.  A January 
2004 record notes a fall in December 2002, and complaints of 
left hip and low back pain were noted.  

In addition, the Board notes an April 2004 record reflects 
complaints of left sacroiliac pain.  

On VA examination in May 2007, complaints of back pain and 
tenderness in the midline of the thoracic and lumbar regions 
were noted, as well as some pain in the left hip with 
tenderness over the left sacroiliac joint.  The VA report 
notes numerous in-service treatments in regard to the low 
back, to include a December 2002 record, in which it was 
noted that he had injured his back while sledding, and a 
diagnosis of lumbosacral and sacroiliac strain.  The Board 
notes that the May 2007 VA examination report notes the 
appellant's second period of active duty from March 2003 to 
March 2004.  In addition, in opining that, "it is less 
likely than not" that the appellant's lumbar strain was 
related to service, the examiner noted that there were no 
objective findings to explain a protracted course of low back 
problems.  

In noting that the appellant would probably have protracted 
disability in an October 2003 service record, the examiner 
reported the appellant's relevant history as follows:

History: On 8 November 2002, he was involved 
in a motor vehicle accident.  While his car 
was at a stop sign, another vehicle ran the 
stop sign and broad-sided [the appellant's] 
driver side.  He presented to the Emergency 
Department of 
[S. J.] Hospital after the accident 
complaining of neck pain.  Per [the 
appellant], the neck X-rays showed no 
fracture.  His injury appears to be of a 
whiplash mechanism (acceleration-deceleration 
of the neck with rapid flexion-extension) 
frequently found in MVAs.  He also experienced 
low back pain with radiation to his left hip 
area.  He was believed to have sustained an 
Acute Lumbosacral Strain.  His neck pain was 
believed to be an Acute Cervical Strain.  The 
low back pain improved significantly after 
treatment with NSAIDS and multiple cycles of 
physical therapy at [a rehabilitation 
facility] from January 03 to April 03.  He was 
discharged from the [rehabilitation facility] 
on 23 April 03 with treatment goals having 
been met.  (See Atch 1).  The Lumbosacral and 
Bilateral Hips MRI accomplished on 5 February 
2003 were within normal limits.  (See Atch 2).  
His Cervical Strain was treated shortly after 
the MVA with physical therapy conducted at [S. 
J.] Outpatient Rehabilitation Services in 
November-December 02.  (See Atch 3).  

In light of the evidence in this case, the Board finds that 
further development is necessary in order to make a 
determination as to whether the appellant has a 
sacroiliac/lumbar spine disorder related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all SSA records 
pertinent to the appellant's claim, to 
include any decisions and the medical 
records upon which those decisions were 
based.

2.  Contact the veteran and request that 
he identify all VA treatment relating to 
his low back.  Obtain any relevant VA 
treatment records that have not been 
associated with the claims file.  All 
records obtained should be associated with 
the claims file.  

3.  The AOJ should schedule the appellant 
for a VA orthopedic examination.  The 
claims file should be made available in 
conjunction with the examination and the 
examiner's attention should be directed to 
this Remand.  All necessary tests should 
be accomplished.  The AOJ should request 
that the examiner respond to the 
following: Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any identified sacroiliac/lumbar 
spine disorder is related to in-service 
disease or injury, or to the service-
connected cervical spine disability?  A 
complete rationale should accompany all 
opinions provided.  

4.  In light of the above, the claim 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


